EXHIBIT4.3 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (the “ Agreement ”) is made and entered into as of this 21st day of November, 2014 by and among Speed Commerce, Inc., a Minnesota corporation (the “ Company ”), each of the individual signatories hereto (collectively, the “ Investors ” and each individually “ Investor ”) and Albert Langsenkamp in his capacity as representative of the Investors. RECITALS : A.The Company, the Investors and certain other parties have entered into an Asset Purchase Agreement, dated November , 2014 (the “ Purchase Agreement ”), pursuant to which, among other things, the Company acquired substantially all the assets of Sigma Holdings, LLC, Sigma Micro, LLC and Lextron Group, LLC. B.Pursuant to the Purchase Agreement, the Investors may receive shares of Common Stock, pursuant to the Earn Out Provisions of the Purchase Agreement. The Purchase Agreement provides the Sellers with certain rights with respect to the registration of such Common Stock. C.The execution and delivery of this Agreement is required by the Purchase Agreement at the time the Investors receive any Common Stock pursuant to the Purchase Agreement. D. Capitalized terms used in this Agreement but not otherwise defined shall have the meanings given in the Purchase Agreement, unless otherwise defined. AGREEMENT In consideration of the mutual promises and covenants in this Agreement, the Company and the Investors agree to the foregoing recitals and as follows: 1.
